Title: From Alexander Hamilton to James McHenry, 8 April 1799
From: Hamilton, Alexander
To: McHenry, James


New York April 8 1799
Sir

Nothing can be more desireable than a well digested plan for connecting the different parts of our Military System, in regard to the procuring and issuing of supplies. I send you the outline of a scheme for that purpose. It is important that this, or a substitute more eligible, should be without delay established. It is particularly essential that the channels through which supplies are to pass to the troops and the modes of application for these should be designated and understood. The plan now transmitted embraces this among other objects. I beg leave to urge a speedy attention to the subject.
With great respect & consideration   I have the honor to be Sir Your Obed servant
The Secretary of War
